Citation Nr: 1441728	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-41 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected hammertoes of the feet.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected hammertoes of the feet.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected hammertoes of the feet.

4.  Entitlement to service connection for a radiculopathy of the left lower extremity, to include as secondary to hammertoes or a low back condition.

5.  Entitlement to service connection for numbness of the right lower extremity. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied the benefits sought on appeal relating to all of the issues listed on the title page.  The Veteran filed a notice of disagreement in July 2010.  A statement of the case was issued in September 2010 and the Veteran perfected his appeal with the filing of a substantive appeal in October 2010. 

In August 2012, the Veteran presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  An August 2014 review of the records contained in Virtual VA and VBMS files does not reveal any additional pertinent documents.  

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran's left knee disorder was not incurred during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected hammertoes.

3.  The Veteran's low back disorder was not incurred during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected hammertoes.

4.  Left lower extremity radiculopathy was not present in service or until many years thereafter, and this condition has not been etiologically linked to service or a service-connected condition; instead it has been linked by competent medical evidence to a non service-connected low back disorder.

5.  There is no competent, probative evidence of a currently manifested or diagnosed right lower extremity disability, claimed as primarily manifested by numbness.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disorder, to include as secondary to service-connected hammertoes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing service connection for a low back disorder, to include as secondary to service-connected hammertoes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for establishing service connection for radiculopathy of the left lower extremity, to include as secondary to hammertoes or a low back condition, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  The criteria for establishing service connection for a condition of the right lower extremity, described as numbness, have not been met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations for Claims Decided

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 4 44 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in June 2009 and December 2010 that fully addressed all notice elements and were sent both prior and subsequent to the initial August 2009 rating decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The claims were thereafter readjudicated in an April 2012 supplemental statement of the case.  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private treatment and VA examinations.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. 

It is noted that VA was not able to obtain evidence from some treatment sources specifically identified by the Veteran.  In this regard, the file contains an April 2012 formal finding of unavailability of 1968 clinical records from the Fitzsimmons Army Hospital in Denver, CO.  In March 2011, the Arvold Chiropractic Center indicated that no information at all relating to the Veteran could be found.  Available records from Allina Hospital and Woodwinds Health Center are on file; March 2011 correspondence from those sources indicates that no additional records could be found.  In March 2011, St. John's Hospital indicated that there were no records of back or knee surgery for the period extending from 1999 to 2001.  The following month, the University of Minnesota Medical Center also responded that there were no records available from 1972.   The Veteran was advised of the unavailability of this evidence in March 2011 and April 2012.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in July 2009 with a December 2010 addendum.  The Board finds that the VA examination reports with addendum are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   Further, neither the Veteran nor his representative has maintained that these examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

The Board acknowledges that the Veteran did not undergo an examination in conjunction with the service connection claim for a condition claimed as right lower extremity numbness.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, as discussed in more detail below, in the absence of evidence of this currently claimed condition, no such examination or opinion is required.

In August 2012, the Veteran was provided an opportunity to set forth his contentions during a video hearing held before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service and/or secondary incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Laws and Regulations

To establish direct service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

III.  Factual Background

The factual background relating to all claimed conditions being decided herein is similar and intertwined, and a summary of the evidence relating to all claims is provided herein.   

In May 2009, the Veteran filed original service connection claims for bilateral foot conditions, claimed as aggravated by active duty; bilateral leg and knee problems; secondary to irregular gait of the feet; a low back condition, secondary to irregular gait; and numbness of the lower extremities claimed as due to back problems.  

Service treatment records (STRs) include an October 1967 enlistment examination report which reflects that clinical evaluation of the spine, feet and lower extremities was normal and the Veteran denied having recurrent back pain.  In March 1968, the Veteran was seen for complaints of back pain and reported that he had been in a car accident 2 years previously.  Two days later an entry documented a week long history of constant piercing pain for a week.  The July 1969 separation examination report reveals that clinical evaluation of the spine and lower extremities was normal, but evaluation of the feet revealed bilateral hammertoes.  The Veteran acknowledged having back and foot trouble in his contemporaneous medical history.  A notation of hammertoes 4th and 5th, and back ache muscles "due to my feet" was noted.  

Private medical records of Fairview Southdale Hospital include a December 1993 entry showing that the Veteran underwent L3-4 and L4-5 laminectomies, in conjunction with herniated discs.  A summary related thereto indicated that the Veteran had a several year history of back pain radiating into the legs.  It was mentioned that he was seen in March 1993, at which time he gave a 5-6 year history of back pain radiating into the right leg, later impacting the left leg to a much greater degree.  Stenosis at L3-4 and bulge at L4-5 were noted.  

Private medical records of HealthEast/ St. John's Hospital include an October 2005 entry reflecting that the Veteran complained of intractable back pain.  The Veteran reported that his back problems approximately began in 1994, at which time spinal fusion was performed.  It was noted that he did well until approximately the beginning of 2005, when he began to experience significant left lower extremity pain, intensifying two weeks prior to be seen and just following left knee surgery.  The Veteran thought that because he was walking funny for a period of time, back problems developed.  Left lower extremity radiculopathy secondary to L4-5 lateral disk extrusion and lateral stenosis was made.  Later in October 2005, the Veteran received a steroid injection of L4-5, for treatment of back pain radiating to the left leg.  A November 2005 record mentions a 10 month history of chronic low back pain with severe left sciatica.   

A VA examination of the joints was conducted in July 2009 at which time the Veteran presented for conditions of the back, knee and legs (including numbness) due to irregular gait caused by a foot condition.  He reported that problems with his feet caused him to walk abnormally, resulting in problems with the left knee and lower back.  He denied having any specific knee injury.  A 25 year work history of employment as an official with the state department of transportation was noted.  On examination, the Veteran had wide-based, but not antalgic, gait.  Range of motion of the knees was full and there was no evidence of laxity.  X-ray films of the left knee revealed mild degenerative changes.  X-ray films of the right knee showed minimal degenerative changes.  The examiner opined that it was less likely than not that the Veteran's claimed knee conditions were the result of event which occurred during service or due to a bilateral foot condition resulting in altered gait.  It was explained that a review of the medical records reflected that the Veteran's left knee condition was due to internal derangement which would not be the result of altered gait associated with a foot condition.  It was also concluded that there was no evidence of a pathologic right knee condition. 

A VA examination of the peripheral nerves was also conducted in July 2009.  Symptoms of numbness in the left distal foot were noted.  Motor examination in the lower extremities was normal.  Sensory function affecting the left side L5 nerve root was shown.  L5 left radiculopathy was diagnosed.   The examiner opined that it was less likely than not that the Veteran's claimed condition was the result of events which occurred during service or due to a bilateral foot condition resulting in altered gait.  It was explained that a review of the medical records reflected that the Veteran's left foot numbness was due to lumbar degenerative disc disease with left L4-5 disc herniation and neural involvement of the L5 and S1 nerve roots, resulting in numbness of the left lower extremity.  

A VA examination of the spine was conducted in July 2009 and the claims file was reviewed.  A summary of the historical evidence was provided noting that a CT study of June 1993 revealed severe central spinal stenosis due to a focal extruded disc at L3-4, mild central canal narrowing at L4-5 due to a posterior annular disc bulge, and a left-sided disc protrusion at L5-S1, affecting the nerve roots.  In December 1993, a laminectomy at L3-4 was performed.  Thereafter the Veteran was seen in October 2005 for worsening back pain, following which he underwent surgery for decompression at L4-5.  Post-surgery, the Veteran continued to complain of left foot numbness.  X-ray films revealed multilevel degenerative disc disease L3-S1.  Lumbar degenerative disc disease with L5 radiculopathy was diagnosed.  The examiner opined that it was less likely than not that the Veteran's low back condition was the result of events which occurred during service or due to a bilateral foot condition resulting in altered gait.  It was explained that a review of the medical records reflected that the Veteran's low back condition was due to lumbar degenerative disc disease with left L4-5 disc herniation and the subsequent need for two back surgeries.  The examiner commented that the lumbar spine condition would not be the result of an altered gait.  

A VA examination of the feet was also conducted in July 2009.  The Veteran reported that prior to service he had hammertoes bilaterally and wore special shoes.  He stated that in service, he was issued boots that were too small resulting in gnarled toes, and subsequent surgery.  Bilateral foot hammertoes were diagnosed and the examiner opined that this was a result of aggravation by service.  

The file contains private medical records from Allina/United Hospital dated from 1998 to 2009, primarily relating to treatment for cardiovascular condition, and noting that the Veteran had a long-history of diabetes mellitus (June 2003).  Similarly records on file from the dated from the St. Paul Heart Clinic, and Woodwinds Health Care, dated from 2006 to 2009 also primarily relate to treatment for cardiovascular condition.  

In the August 2009 rating action service connection was established for hammertoes of each foot.  

In August 2010, lay statements from the Veteran and his sister were presented for the file, both attesting to foot problems prior to service, aggravation in service, and opining that a back problem resulted from the foot problems.  

The file contains a private medical statement of Dr. T.C. dated in July 2010, who had been treating the Veteran for two years.  It was noted that the Veteran had provided a pre-service history of foot problems, becoming worse in service and later requiring surgery.  The doctor noted that he did not have access to those records and had not reviewed them.  It was observed that apparently, as a result of the foot problems, the Veteran had gait problems, thereafter causing problems in both knees and the back, occurring less than 10 years after the foot surgery.  Back surgeries in 1994 and 2005 were mentioned.  The doctor opined that degenerative changes in the knees and back could very well have originated from foot problems in the 1960's.  It was observed that lacking those old records there was no way to prove such a relationship.   

In December 2010 an addendum to the July 2009 VA examination reports was provided (consisting of an opinion only).  The addendum reflects review of the STRs, post-service medical records, and medical statement of Dr. T.C.  The VA physician opined that to a reasonable degree of medical certainty the Veteran's low back condition was not the result of or aggravated by abnormal gait secondary to a service-connected foot condition.  It was explained that the Veteran's low back condition was due to severe central canal stenosis and significant degenerative disc disease which would not be the result of abnormal gait.  It was further noted that it would not be expected that an abnormal gait, in and of itself, would cause this degree of severity of degenerative disc disease.  The physician stated that the original opinion had not changed. 

With respect to the left knee, the doctor opined that this was not the result of or aggravated by abnormal gait secondary to a service-connected foot condition.  It was noted that the STRs were negative for mention of knee problems or abnormal gait and that post-service records contained no evidence that left knee degenerative joint disease was due to abnormal gait.  The physician stated that based on X-ray findings of medial compartment narrowing of the left knee, the Veteran had surgery to repair/remove a medial meniscus, and observed that abnormal gait, in and of itself, would not cause injury to the medial meniscus resulting in the need for surgery.  

The Veteran and his sister presented testimony at a Board video conference hearing held in August 2012.  In their testimony, they essentially reiterated the claims made in their lay statements.  The Veteran also stated that he underwent foot surgery within the first post-service year.  He reiterated that his currently claimed conditions were caused by altered gait associated with his service-connected foot problems.  

IV.  Analysis

A. Low Back and Left Lower Extremity Numbness

The Veteran claims entitlement to service connection for a low back disorder both on a direct basis and as secondary to service connected hammertoes.  He also maintains that left lower extremity numbness is secondary to the low back disorder.  

As noted above, the first element under any service connection theory requires evidence of a current disorder.  Here, current diagnoses have been established.  VA examinations of 2009 reflect that diagnoses of lumbar degenerative disc disease with L5 radiculopathy; sensory function affecting the left side L5 nerve root; and L5 left radiculopathy, were diagnosed.   

The second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document complaints of back pain in March 1968, not treated or complained of thereafter.  The July 1969 separation examination report reveals that clinical evaluation of the spine was normal, and that the Veteran acknowledged having back trouble.  There was no indication of any left extremity neurological symptomatology in service.  

Thereafter, the first post-service relevant evidence is dated in December 1993, at which time the Veteran underwent L3-4 and L4-5 laminectomies, in conjunction with herniated discs.  Information provided by the Veteran at that time, indicated that he gave a 5-6 year history of back pain radiating into the right leg, later impacting the left leg to a much greater degree.  At best, this time frame puts the Veteran's earliest post-service manifestations of back problems occurring in 1987, almost 20 years post-service.  Liberally construing the evidence, the Board also presumes that left sided neuropathy could also have manifested in 1987, but no earlier.  

As an initial matter, the Board finds that the Veteran is not entitled to presumptive service connection for low back arthritis.  As stated above, the earliest post-service medical treatment records are dated from 1993, and the Veteran was separated from active duty in 1969.  No diagnosis of degenerative joint disease of the low back was made within one year of the Veteran's military discharge, and there is no contention from the Veteran that this disorder manifested within a year of his separation.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  While a chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), there must be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Such simply is not shown here.  Accordingly, service connection on a presumptive basis is not warranted. 

The third element of direct service connection requires evidence of a nexus between the current disorder and an in-service incident or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the VA medical opinions on file (2009 and 2010 addendum) are negative with respect to the theory of direct incurrence of a low back disorder, indicating that instead a review of the medical records reflected that the Veteran's low back condition was due to lumbar degenerative disc disease with left L4-5 disc herniation and the subsequent need for two back surgeries.  

The left lower extremity neuropathy was in turn etiologically associated with the low back disorder and nothing else; in 2009 a VA examiner specifically concluded that it was less likely than not that the Veteran's claimed condition was the result of events which occurred during service or due to a bilateral foot condition resulting in altered gait.  

The medical opinion of Dr. T.C. provided in July 2010, did not address the theory of direct service connection for the claimed low back disability and left lower extremity radiculopathy, nor are there any other competent medical opinions on file addressing a direct service incurrence relationship.  

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and has a sound reasoning for the conclusion.  As the conclusions reached by the VA doctor in 2009 and 2010 were based on review of the Veteran's lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran has reported having continuous low back symptomatology since his active military service.  While competent to make such reports, they are found to lack credibility in this case, as they are refuted by clinical history provided by the Veteran himself in 1993 and 2005, at which time he reported that his back problems began in 1987 and 1994; not chronically existing since service.  The Board finds the information found in the contemporaneous clinical records made in pursuit of treatment to be more accurate and reliable, than statements made years later and primarily in pursuit of compensation.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Moreover, the first post-service evidence of a back disability related to service was when the Veteran the Veteran filed his current claim in 2009, approximately 40 years after service.  It is reasonable to assume that if the Veteran had been experiencing back pain since service, he would have reported it sooner.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific reports during the course of seeking treatment that his back pain began approximately in 1987, the fact that his post-service private treatment records are negative for any complaints referable to a back disability for approximately 24 years after his service discharge, and the fact that he first reported a back disability related to service approximately 40 years after service during the course of seeking monetary benefits through the VA to be persuasive evidence against his claim.   

Thus, the Board finds that the evidence does not establish a "chronic disorder" based on continuity of symptomatology  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Pursuant to the above discussion, service connection is not warranted for a low back disorder or for left lower extremity radiculopathy on the basis of direct service incurrence.

The Board will now address secondary service connection.  As noted above, the first element of secondary service connection requires evidence of a current disorder.  As stated above, current diagnoses have been established. 

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for hammertoes of both feet, existing prior to service and found to have been aggravated therein.  Thus, the Veteran has satisfied the second element of secondary service connection.

The third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record. 

In July 2010, the Veteran's private treating physician opined that degenerative changes in the back could very well have originated from foot problems in the 1960's.  However, it was observed that lacking those old records there was no way to prove such a relationship.  

In contrast, in 2009 a VA examiner opined that it was less likely than not that the Veteran's low back condition was the result of events which occurred during service or due to a bilateral foot condition resulting in altered gait.  It was explained that a review of the medical records reflected that the Veteran's low back condition was due to lumbar degenerative disc disease with left L4-5 disc herniation and the subsequent need for two back surgeries.  The examiner commented that the lumbar spine condition would not be the result of an altered gait.  In an addendum provided in 2010, the same VA examiner, having reviewed the STRs, post-service medical records, and medical statement of Dr. T.C., opined that to a reasonable degree of medical certainty the Veteran's low back condition was not the result of or aggravated by abnormal gait secondary to a service-connected foot condition.  It was explained that the Veteran's low back condition was due to severe central canal stenosis and significant degenerative disc disease which would not be the result of abnormal gait.  It was further noted that it would not be expected that an abnormal gait, in and of itself, would not cause this degree of severity of degenerative disc disease.  The physician stated that the original opinion had not changed.

The Board finds the negative evidence outweighs the positive on the issue whether secondary service connection is warranted for a low back disorder.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner reviewed the claims file and provided a detailed explanation as to why the Veteran's low back disorder is not caused or aggravated by his service-connected hammertoes, the Board finds the probative value of the 2009 and 2010 VA opinions greater than the indefinite and speculative 2010 private opinion of Dr. T.C., which was admittedly made without the benefit of review of historical records.  Further, the Board must observe as relates to the 2010 private medical opinion that as a practical matter, medical evidence that is speculative, general, or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, for these reasons the Board is persuaded by the 2009 and 2010 VA opinions and consequently, assigns those opinions great evidentiary weight.  Accordingly, the Board finds that the medical evidence is not in equipoise; instead, the negative nexus evidence outweighs the positive nexus evidence.  As such, service connection on a secondary basis is also not warranted for a low back disorder.

With respect to the claimed left lower extremity radiculopathy, private medical records of HealthEast/St. John's Hospital dated in October 2005 reflect that left lower extremity radiculopathy, secondary to L4-5 lateral disk extrusion and lateral stenosis, was assessed.  Later, upon VA examination of the peripheral nerves conducted in July 2009, symptoms of numbness in the left distal foot were noted.  L5 left radiculopathy was diagnosed and the VA examiner opined that the Veteran's left foot numbness was due to lumbar degenerative disc disease with left L4-5 disc herniation and neural involvement of the L5 and S1 nerve roots, resulting in numbness of the left lower extremity.  In essence, the Veteran's claimed left lower extremity radiculopathy has been etiologically linked by both private and VA competent medical opinions to his non service-connected low back disorder.  However, as service connection has not been established for a low back disorder, there is no basis for awarding service connection on a secondary basis for left lower extremity radiculopathy.  See 38 C.F.R. § 3.310.  

There has been no competent evidence establishing or even suggesting a secondary relationship between left lower extremity radiculopathy and service-connected hammertoes.  Accordingly, service connection for left lower extremity neuropathy is not warranted on a secondary basis.

In reaching this decision, the Board again has considered the lay statements of record, to include those from the Veteran and his sister.  The Board acknowledges that the Veteran and his sister are competent, even as laypersons, to attest to factual matters of which they have first-hand knowledge, e.g., evidence for foot, back and lower extremity problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (i.e., whether the Veteran's claimed disorders are due to or aggravated by his a service-connected condition and whether the Veteran's claimed disorders were was incurred during or as a result of his active military service) fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his sister possess the medical expertise to provide such an opinion, and the persuasive medical evidence is against the claims.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a low back disorder and for radiculopathy of the left lower extremity, to include as secondary to a service-connected condition (hammertoes), are denied.

B. Left Knee 

The Veteran claims entitlement to service connection for a left knee disorder both on a direct basis and as secondary to service connected hammertoes.  

As noted above, the first element of under any service connection theory requires evidence of a current disorder.  Here, a current diagnosis has been established.  A VA examination report of 2009 reflects that a diagnosis of mild degenerative changes was made, based on X-ray findings.   

The second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are entirely negative for any record of injury, complaints, treatment or diagnosis relating to the left knee, in-service.  

The first post-service relevant evidence is dated in 2009, at which time initial findings of degenerative changes of the left knee were made.  This puts the Veteran's earliest post-service manifestations of left knee problems to approximately 40 years post-service.  As such, the Board finds that the Veteran is not entitled to presumptive service connection for left knee arthritis.  As stated above, the earliest post-service medical treatment records for left knee disability are dated in 2009, and the Veteran was separated from the active duty in 1969.  No diagnosis of left knee arthritis was made within one year of the Veteran's military discharge, and there is no contention from the Veteran that this disorder manifested within a year of his separation.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  While a chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), there must be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Such simply is not shown here.  Accordingly, service connection on a presumptive basis is not warranted. 

The third element of direct service connection requires evidence of a nexus between the current disorder and an in-service incident or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the VA medical opinions on file (2009 and 2010 addendum) are negative with respect to the theory of direct incurrence of a left knee disorder, indicating that instead a review of the medical records reflected that the Veteran's left knee disorder was due to internal derangement and that accordingly, it was less likely than not that the Veteran's claimed condition was the result of events which occurred during service.  

The medical opinion of Dr. T.C. provided in July 2010, did not address the theory of direct service connection for the claimed left knee disorder, and there are not any other competent medical opinions on file addressing a direct service incurrence relationship.  

In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and has a sound reasoning for the conclusion.  As the conclusions reached by the VA doctor in 2009 was based on review of the Veteran's lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Further, the Veteran has not reported having continuous left knee symptomatology since his active military service.  Thus, the Board finds that the evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Pursuant to the above discussion, service connection is not warranted for a left knee disorder on the basis of direct service incurrence.

The Board will now address secondary service connection.  As noted above, the first element of secondary service connection requires evidence of a current disorder.  As stated above, a currently diagnosed left knee disorder has been established. 

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for hammertoes of both feet, existing prior to service and found to have been aggravated therein.  Thus, the Veteran has satisfied the second element of secondary service connection.

The third element of secondary service connection requires nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record. 

In July 2010, the Veteran's private treating physician opined that degenerative changes in the left knee could very well have originated from foot problems in the 1960's.  However, it was observed that lacking those old records there was no way to prove such a relationship.  

In contrast, in 2009 a VA examiner opined that it was less likely than not that the Veteran's left knee disorder was the result of events which occurred during service or due to a bilateral foot condition resulting in altered gait.  It was explained that a review of the medical records reflected that the Veteran's left knee condition was due to internal derangement which would not be the result of altered gait associated with a foot condition.  In an addendum provided in 2010, the same VA examiner, having reviewed the STRs, post-service medical records, and medical statement of Dr. T.C., opined that a left knee disorder was not the result of or aggravated by abnormal gait secondary to a service-connected foot condition.  It was noted that the STRs were negative for mention of knee problems or abnormal gait and that post-service records contained no evidence that left knee degenerative joint disease was due to abnormal gait.  The physician stated that based on X-ray findings of medial compartment narrowing of the left knee, the Veteran had surgery to repair/remove a medial meniscus, and observed that abnormal gait, in and of itself, would not cause injury to the medial meniscus resulting in the need for surgery.  

The Board finds the negative evidence outweighs the positive on the issue whether secondary service connection is warranted for a left knee disorder.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner reviewed the claims file and provided a detailed explanation as to why the Veteran's left knee disorder is not caused or aggravated by his service-connected hammertoes, the Board finds the probative value of the 2009 and 2010 VA opinions greater than the indefinite and speculative 2010 private opinion of Dr. T.C., which was admittedly made without the benefit of review of historical records.  Further, the Board must observe as relates to the 2010 private medical opinion that as a practical matter, medical evidence that is speculative, general, or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, for these reasons the Board is persuaded by the 2009 and 2010 VA opinions and consequently, assigns those opinions great evidentiary weight.  Accordingly, the Board finds that the medical evidence is not in equipoise; instead, the negative nexus evidence outweighs the positive nexus evidence.  As such, service connection on a secondary basis is also not warranted for a left knee disorder.

In reaching this decision, the Board again has considered the lay statements of record, to include those from the Veteran and his sister.  Nevertheless, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., whether the Veteran's claimed left knee disorder is due to or aggravated by his a service-connected condition and whether the Veteran's claimed disorder was incurred during or as a result of his active military service) fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his sister possess the medical expertise to provide such an opinion, and the persuasive medical evidence is against the claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected condition (hammertoes), is denied.  

C. 
Right Lower Extremity

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain a current diagnosis of any right lower extremity disorder primarily manifested by numbness, or document any clinical symptoms relating to the right lower extremity, other than purely subjective reports of numbness.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The STRs are entirely negative for any reference to right lower extremity numbness.  Historically, the earliest mention of any right lower extremity symptomatology was in March 1993, at which time he gave a 5-6 year history of back pain radiating into the right leg.  Stenosis at L3-4 and bulge at L4-5 were diagnosed at that time, but no diagnosis relating to the right lower extremity was made.  

Since the filing of the service connection claim in May 2009, the clinical record is entirely negative for any diagnosed condition of the right lower extremity, primarily manifested by numbness.  A VA examination of the peripheral nerves was conducted in July 2009 and symptoms of numbness in the left distal foot, only, were noted.  Motor examination in the lower extremities was normal.  Sensory function affecting the left side L5 nerve root, only, was shown.  L5 left radiculopathy was diagnosed.  There was no right-sided neurological condition diagnosed at that time or at any subsequent time, based upon review of private and VA clinical records.  

Since 2009, the Veteran has occasionally given lay reports of right lower extremity symptoms, such as numbness.  However, these entirely subjective reports, alone, without a diagnosed or identifiable underlying malady, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, reports of right lower extremity numbness do not constitute a diagnosis for compensation purposes.  There is not otherwise any evidence of record indicating that the Veteran has been diagnosed with a right lower extremity neurological disorder that could be related to his active service or to any service-connected disability.  As there is no evidence of current right lower extremity disability manifested primarily by numbness, the question of medical nexus-to include based on theories of direct and/or secondary service connection-is not reached, and need not be addressed.

As for the Veteran's own assertions, the Board notes that he is competent to report the symptoms of right lower extremity numbness.  However, he is not competent to diagnose a right lower extremity disability, a medical matter, as he is not shown to have the medical knowledge or training to do so.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent and probative evidence of current right lower extremity disability, primarily manifested by numbness, as claimed.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that service connection for claimed right lower extremity numbness must be denied, in the absence of currently manifested disability.  The evidence in this case is not so evenly balanced so as to warrant application of the benefit-of- the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107; 38C.F.R. § 3.102; Gilbert, supra;


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected hammertoes of the feet, is denied.

Entitlement to service connection for a low back disorder, to include as secondary to service-connected hammertoes of the feet, is denied.

Entitlement to service connection for a radiculopathy of the left lower extremity, to include as secondary to a low back condition, is denied.

Entitlement to service connection numbness of the right lower extremity is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim remaining on appeal, entitlement to a right knee disorder to include as secondary to service-connected hammertoes, is warranted.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

With respect to the claimed right knee condition, a VA examination of the joints was conducted in July 2009.  At that time, it was concluded that there was no evidence of a pathologic right knee condition and accordingly, no opinion regarding service incurrence or a secondary relationship to service-connected hammertoes was provided.  However, the report reflects that X-ray films of the right knee revealed minimal degenerative changes, suggesting that current pathology may actually have been shown.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, given the concerns identified above, the Board concludes that a remand of this matter is required in this case. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal.  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The AOJs adjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim in April 2012.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the pending service connection claim for a right knee disorder that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records. 

2.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Conduct a search for any outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from 2009, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  (In this regard, this request is being made for the sake of a complete record, as it does not appear that the Veteran receives regular treatment through VA).  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination relating to his service connection claim for a right knee disorder.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician(s) designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner is requested to elicit and record in the examination report the Veteran's lay statements relating to the history, onset, duration, and nature of the claimed right knee disorder.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner must provide examination findings, along with complete rationale for the conclusions reached. 

The examiner should clearly diagnose all currently manifested right knee disability(ies).  If no such disability is shown, the examiner should explain the basis for this conclusion.

With respect to each such diagnosed right knee disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether the disability (1) has its onset in, or is otherwise etiologically related to service or, if not (2) the disability was caused or aggravated by service-connected hammertoes.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


